Citation Nr: 9903234	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from May 1970 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision of the VA RO which denied 
an increase in the currently assigned 10 percent rating for 
schizophrenia.  The veteran failed to report for a Travel 
Board hearing which was scheduled for October 1998. 


REMAND

The veteran's claim for an increased rating for his service-
connected schizophrenia is well grounded, meaning plausible, 
and there is a further VA duty to assist him in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.103, 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

The veteran has not been afforded a VA compensation 
examination for his psychiatric disorder for many years, and 
the Board agrees with the veteran's representative that a 
current VA examination is warranted as part of the duty to 
assist.  Id.; 38 C.F.R. § 3.326; Caffrey v. Brown, 6 Vet.App. 
377 (1994).  Any recent treatment records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a psychiatric disorder since 
1995.  The RO should then contact the 
medical providers (including Catawba 
Mental Health Center) and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
complete copies of all related medical 
records, not already on file, and 
associate them with the claims folder.

2.  The RO should have the veteran 
undergo a VA psychiatric examination to 
assess the severity of his service-
connected schizophrenia.  The claims 
folder should be provided to and reviewed 
by the examiner.  The RO should also 
provide the doctor with a copy of the new 
rating criteria for mental disorders, 
which became effective in November 1996, 
and the doctor should report findings 
which are responsive to the new rating 
criteria.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained, and the doctor 
should comment on the level of social and 
industrial impairment due exclusively to 
the service-connected schizophrenia (to 
the exclusion of personality disorders 
and substance abuse).

3.  The RO should then readjudicate the 
claim for an increased rating for 
schizophrenia. This should include 
consideration of both the new and old 
rating criteria for psychiatric 
disorders.  In the event the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board Is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -
